 Case 2:20-cv-04653-MCS-AS Document 74 Filed 07/27/21 Page 1 of 4 Page ID #:1561




1 A. Justin Lum (SBN: 164882)
  LUM LAW GROUP
2 1005 E. Colorado Blvd., #207
3 Pasadena,  CA 91106
  Phone: (626) 795-8886
4 Facsimile: (626) 795-8836
  Lead Counsel
5
  Cindy Tran, Esq. (SBN: 228214)
6 CNT LAW GROUP
  8806 E. Las Tunas Drive
7 San Gabriel, CA 91776
  Phone: (626) 788-2687
8 Facsimile: (626) 788-9053
  Co-Counsel
9
10 Attorneys for Plaintiffs
   CHRISTOPHER SPEIDEL and
11 MAZIAR GOLESTANEHZADEH
12
13
14                         UNITED STATES DISTRICT COURT

15                     CENTRAL DISTRICT OF CALIFORNIA

16 CHRISTOPHER SPEIDEL, an                  Case No.: 2:20-cv-04653-MCS-AS
   individual; and MAZIAR                   PLAINTIFFS’ REQUEST FOR
17
   GOLESTANEHZADEH, an individual;          JUDICIAL NOTICE PURSUANT TO
18                                          FRE 201
               Plaintiffs,
19
20     v.
21
   MARTINA MARKOTA aka Lady
22 Alchemy aka @LadyAlchemy33; and
   DOES 1 THROUGH 20, inclusive;
23
24           Defendants.
25
26
27
28
     PLAINTIFFS’ REQUEST FOR JUDICIAL NOTICE PURSUANT TO FRE 201                   1
  Case 2:20-cv-04653-MCS-AS Document 74 Filed 07/27/21 Page 2 of 4 Page ID #:1562




 1         I.     INTRODUCTION AND ARGUMENT

 2         Plaintiffs Christopher Speidel and Maziar Golestanehzadeh (“Plaintiffs”) herein
 3
     respectfully request that the Court take judicial notice of facts and documents relevant to
 4
 5 this litigation, namely, statements by Defendant Martina Markota (“Defendant”) that
 6 relate directly to Plaintiffs’ claims and damages, and Defendant’s claimed defenses.
 7
           Plaintiffs respectfully request judicial notice pursuant to Federal Rule of Evidence
 8
 9 (“FRE”) 201. Pursuant to the provisions therein, the Court may take judicial notice of
10 facts that are “not subject to reasonable dispute.” FRE 201.
11
          A judicially noticed fact must be one not subject to reasonable dispute in that it is
12
13 either (1) generally known within the territorial jurisdiction of the trial court or (2)
14 capable of accurate and ready determination by resort to sources whose accuracy cannot
15
   reasonably be questioned. Fed. R. Evid. 201(b)(1)-(2).
16
17       The Court may take judicial notice on its own, or if supplied with the necessary
18 information by the movant. FRE 201(c)(1)-(2).
19
         The Court may take judicial notice at any stage of the proceeding. FRE 201(d).
20
21       Judicially noticed facts often consist of matters of public record, such as prior court
22 proceedings. See, e.g., Emrich v. Touche Ross & Co., 846 F. 2d 1190, 1198 (9th Cir.
23
   1988) (administrative materials); Barron v. Reich, 13 F. 3d 1370, 1377 (9th Cir. 1994)
24
25 (city ordinances); Toney v. Burris, 829 F. 2d 622, 626-27 (7th Cir. 1987) (geological
26 surveys and existing land use maps); and Rothman v. Gregor, 220 F.3d 81, 92 (2d Cir.
27
   2000) (taking judicial notice of a filed complaint as a public record).
28
     PLAINTIFFS’ REQUEST FOR JUDICIAL NOTICE PURSUANT TO FRE 201                               2
  Case 2:20-cv-04653-MCS-AS Document 74 Filed 07/27/21 Page 3 of 4 Page ID #:1563




 1         In this case Plaintiffs request that the Court take judicial notice of the document

 2 published online by Defendant herself, “Lady Alchemy Go Fund Me Legal Defense
 3
     Details and Evidence.”
 4
 5         Immediately following this Court’s holding on February 1, 2021, wherein

 6 Defendant’s counsel agreed to accept service, Defendant continued her malicious attacks
 7
     on Plaintiff, by publishing online the document, purporting to allege ownership of the
 8
 9 Work and Artwork and making further accusations about the origin of the Work and
10 Artwork, and about Plaintiffs and their actions.
11
          This document also remains intact online at
12
13 https://ladyalchemydefensedetails.medium.com/lady-alchemy-go-fund-me-legal-defense-
14 details-evidence-412d964c670b.
15
          A copy of the document has been obtained today and is attached hereto as Exhibit
16
17 A.
18         The document was published online as part of Defendant’s continued attempts to
19
     disparage Plaintiffs, and solicit money through GoFundMe to fund her legal defense.
20
21         This document was previously filed with this Court, including as attached to the
22 Declaration of Maziar Golestanehzadeh, ECF No. 67, made under penalty of perjury, at
23
   “Exhibit E.” This document was also previously filed with this Court as “Exhibit L” to
24
25 the Third Amended Complaint filed by Plaintiffs.
26         In the document Defendant disparages Plaintiffs’ reputations, and makes claims
27
     directly related to the claims and defenses of this case.
28
      PLAINTIFFS’ REQUEST FOR JUDICIAL NOTICE PURSUANT TO FRE 201                                3
  Case 2:20-cv-04653-MCS-AS Document 74 Filed 07/27/21 Page 4 of 4 Page ID #:1564




 1         These claims include attacks and falsehoods that further damage Plaintiffs,

 2 therefore, the document is relevant to the claims for damages by Plaintiffs in the Third
 3
     Amended Complaint, where it was also attached.
 4
 5         These claims also relate to Plaintiffs’ claims for infringement as they include

 6 statements regarding the ownership of the Campaign, and rightful creators of the Work
 7
     and Artwork.
 8
 9         As the document was authored by Defendant herself, Defendant cannot reasonably

10 question the authenticity thereof.
11
         Defendant cannot claim prejudice by inclusion of this relevant evidence, which
12
13 Defendant created herself.
14         Therefore, Defendant has no ground upon which she can oppose the inclusion of
15
     such relevant evidence.
16
17
18         III.   CONCLUSION
19
           Based on the foregoing, Plaintiffs respectfully request that Defendant take judicial
20
21 notice of these facts and documents relevant to this case.
22
23
     DATED: July 26, 2021                      Respectfully submitted,
24
                                               LUM LAW GROUP
25
                                               /s/ A. Justin Lum
26                                             __________________________
                                               A. Justin Lum, Esq.
27
28
     PLAINTIFFS’ REQUEST FOR JUDICIAL NOTICE PURSUANT TO FRE 201                              4
